Citation Nr: 1829441	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  12-02 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.  

2.  Entitlement to service connection for residuals of a right collar bone fracture (right shoulder disability). 


REPRESENTATION

Veteran represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1968 to June 1971, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office(RO) in Seattle, Washington.  The case was subsequently transferred to the RO in Detroit, Michigan, which has jurisdiction.

This case was previously before the Board and remanded for additional development in November 2013 and September 2016.  


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's acquired psychiatric disability was incurred in or aggravated by active service.

2.  The evidence is in equipoise as to whether the Veteran's right shoulder disability were incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has a psychiatric disability as a result of his traumatic experiences while serving in the Republic of Vietnam.  He also asserts that he has a right shoulder disability as a result of an in-service injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C § 1111.  Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Psychiatric Disability

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of a psychiatric disability while the Veteran was in active service. However, the Veteran has reported that he first began experiencing mental health problems as a result of his service in Germany and in the Republic of Vietnam, and that the symptoms have remained persistent since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran to be credible in that respect.  Moreover, although seemingly incomplete, STRs note that the Veteran underwent a mental health evaluation in May 1969 and was referred for a psychological evaluation in September 1970, these notations support the Veteran's assertion that he experienced manifestations of a psychiatric disability in service.

A review of the post-service medical evidence of record shows that the Veteran has received mental health treatment at the VA Medical Center.  The VA treatment records show that the Veteran has been diagnosed with psychiatric disabilities, to include bipolar disorder and alcohol and cannabis dependence.  Specifically, since 1999, the Veteran received treatment for his bipolar disorder from a VA psychiatrist.  In March 2009, the VA treating psychiatrist submitted a letter in which she indicated that the Veteran's bipolar disorder was more likely than not exacerbated by his military service "through high levels of stress and providing the means and setting for adding an addition to his psychiatric condition."  In April 2011, she provided another positive nexus opinion and reasoned that the Veteran "likely had some difficulties with anger and mood instability from early on, with difficulties with school as a child and fights and behavior problems."  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  A review of those examination reports shows that the Veteran has been diagnosed with bipolar disorder; however, there are no adequate medical opinions in any of the VA examination reports.  

The May 2011 VA examination was inadequate because the examiner did not have complete medical records to review and he disregarded the Veteran's in-service symptomatology based on an inaccurate finding that there was no documentation of psychiatric symptoms.  In accordance with the November 2013 Board remand, the Veteran was afforded a VA examination in April 2014.  The April 2014 VA examination report failed to provide rationale for the negative nexus opinion and the examiner did not acknowledge or address the September 1970 in-service treatment record.  Additionally, the complete medical records were still not available as the RO had not specifically requested psychiatric treatment records through official sources.  

In an effort to address the deficiencies in the record, the Board again remanded the claim in September 2016 for a VA addendum opinion and to obtain outstanding VA treatment records.  The Board notes that again, the development conducted at the direction of the September 2016 Board remand is not adequate and is not in compliance with the directives of the September 2016 remand.  The RO has failed to obtain all in-service psychiatric treatment records, to specifically include the May 1969 mental health evaluation and the September 1970 psychiatric evaluation, and has not provided a formal finding of unavailability of records.  Additionally, the September 2017 VA examination report failed to address the March 2009 and April 2011 positive nexus opinions provided the Veteran's VA treating psychiatrist as directed.

While the Veteran is entitled to a remand as a result of the noncompliance with the remand instructions, the Board does not find that a remand to the Agency of Original Jurisdiction (AOJ) for an additional examination or addendum opinion would best serve judicial efficiency in the present case. 

Based on the foregoing, specifically the evidence of psychiatric symptoms manifested in service, VA treatment records showing diagnoses and treatment for bipolar disorder and the positive nexus opinion, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a psychiatric disability is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. App. 49 (1990).

Right Shoulder Disability

A review of the STRs shows that in May 1970, the Veteran was treated for a right shoulder disability.  Although the treating physician noted that there was no dislocation or broken bones, the next day it was noted that there was a "possible fracture" with external bruises.  The Veteran was treated with a shoulder support bandage, assigned 24 hours of bedrest and 10 days of light duty.

In February 2009, the Veteran's VA treating orthopedic physician determined that the Veteran had a right clavicle fracture in 1970 and opined that the Veteran likely had an undiagnosed right acromioclavicular joint injury during service that contributed to his current degenerative disease.

The Veteran has been afforded several VA examinations during the pendency of the appeal; however, they do not contain adequate medical opinions.  The April 2011 VA examiner determined that the Veteran's right shoulder disability was "a natural process of aging"; however, the examiner denied that he reviewed the STRs and post service VA treatment records.  In accordance with the November 2013 Board remand, the Veteran was afforded another VA examination in April 2014.  This examiner indicated that he reviewed the conflicting evidence, but could not provide an opinion because the claims file was not available for review at the time.  In June 2014, an addendum opinion confirmed that the Veteran's file was unavailable to review and again, an opinion could not be provided.  As a result, an addendum opinion was obtained in January 2015.  The January 2015 examiner determined that although the STRs showed treatment of right shoulder pain and bursitis in May 1970, there was no chronic right shoulder condition because the June 1971 separation examination was negative for a chronic right shoulder condition.  

Neither the April 2014, nor the January 2015 VA examination addressed the October 2008 diagnosis of right full thickness supraspinatus tear, and while the January 2015 clinician acknowledged the Veteran's in-service treatment for "right shoulder pain and bursitis" in May 1970, the examiner did not acknowledge other positive evidence including the May 5, 1970 service treatment record indicating that the impression was a possible fracture of right shoulder with external bruises or the February 2009 opinion from the VA treating orthopedist indicating that the Veteran likely had an undiagnosed right acromioclavicular joint injury during service that contributed to his current degenerative diseases.  	

The Board remanded the claim in September 2016 to address the deficiencies in the VA examinations.  However, the November 2017 VA addendum opinion did not address the positive VA treating orthopedist's opinion, the October 2008 diagnosis of right full thickness supraspinatus tear, or the noted May 1970 possible right shoulder fracture.  

Based on the foregoing, specifically the positive nexus opinion from the VA treating orthopedist, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a right shoulder disability is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability is granted.

Service connection for a right shoulder disability is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


